Citation Nr: 0209676	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  94-41 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
psoriasis with eczema craquele prior to May 11, 2000.

2.  Entitlement to a rating in excess of 30 percent for 
psoriasis with eczema craquele from May 11, 2000.

3.  Entitlement to an increased rating for right carpal 
tunnel syndrome (CTS), currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for recurrent left 
ankle sprain, currently evaluated as 10 percent disabling.  

5.  Entitlement to an increased (compensable) rating for left 
carpal tunnel syndrome (CTS).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
December 1985 and from March to May 1991.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO) which increased the rating for recurrent 
left ankle sprain to 10 percent.  The decision also denied a 
rating in excess of 20 percent for right CTS, a rating in 
excess of 10 percent for psoriasis with eczema craquele, and 
a compensable evaluation for left CTS.  Thereafter, the 
veteran's file was transferred to the RO in Columbia, South 
Carolina.  

This case was previously before the Board and was remanded to 
the RO in February 1998. 

In an October 2000 rating decision, the rating for psoriasis 
with eczema craquele was increased to 30 percent from May 11, 
2000.  This did not represent a complete grant of benefits.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an 
increased rating remains in controversy where less than the 
maximum available benefit is awarded).  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  

In July 2002, the Board received additional evidence from the 
veteran.  VA regulations provide that any pertinent evidence 
submitted by the veteran which is accepted by the Board 
(under the provisions of this section as well as any such 
evidence referred to the Board by the RO under § 19.37(b) of 
this chapter), must be referred to the RO for review and 
preparation of a supplemental statement of the case.  38 
C.F.R. § 20.1304.  However, upon review of the evidence, the 
Board finds that it is duplicative of evidence previously 
assembled; therefore, the provisions of 38 C.F.R. § 20.1304 
are inapplicable.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Prior to May 11, 2000, the veteran's psoriasis with 
eczema craquele was manifested by symptoms that were 
productive of constant itching and extensive lesions.  

3.  From May 11, 2000, the veteran's psoriasis with eczema 
craquele is manifested by symptoms that are not productive of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

4.  The veteran's right CTS is manifested by pain, numbness, 
tingling, and mild grip weakness requiring use of a wrist 
splint; the disability is productive of moderate incomplete 
paralysis.  

5.  The veteran's recurrent left ankle sprain is manifested 
by subjective complaints of pain, without objective findings 
of degenerative changes, tenderness, swelling or limitation 
of motion.

6.  The veteran's left CTS is manifested by pain, numbness, 
tingling, and mild grip weakness requiring use of a wrist 
splint; the disability is productive of moderate incomplete 
paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, prior to May 11, 
2000, for psoriasis with eczema craquele have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7806 (2001).

2.  The criteria for a rating in excess of 30 percent, from 
May 11, 2000, for psoriasis with eczema craquele have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 (2001).

3.  The criteria for a 40 percent rating for right CTS have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.69, 4.123, 4.124, 4.124a, 
Diagnostic Code 8511 (2001).  

4.  The criteria for a rating in excess of 10 percent for 
recurrent left ankle sprain have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 5271 
(2001).  

5.  The criteria for a 30 percent rating for left CTS have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.69, 4.123, 4.124, 4.124a, 
Diagnostic Code 8510 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000).  Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 
20, 2002); See also Dyment v. Principi, No. 00-7075 (Fed. 
Cir. April 24, 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

The Board finds that VA has met its duty to assist the 
veteran in the development of the claims on appeal under 
VCAA.  By virtue of the August 1994 Statement of the Case 
(SOC) and August 1995 and April 2002 Supplemental Statements 
of the Case (SSOC), the veteran and her representative were 
provided notice of the information, medical evidence or lay 
evidence necessary to substantiate the claims on appeal.  The 
SOC and subsequent SSOCs also notified the veteran of the 
pertinent laws and regulations, as well as her due process 
rights.  

Additionally, the Board finds that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
has been identified and obtained.  In this regard, the Board 
notes that the RO completed the detailed development ordered 
in the Board's February 1998 remand.  In a March 1998 
statement, the veteran indicated that she had received 
treatment for her service-connected disabilities from Drs. 
Phillips and Magruder and at the VA Medical Centers (VAMC) in 
Huntsville, Alabama, Nashville, Tennessee and Charleston, 
South Carolina.  The Board notes that subsequent to the 
veteran's statement medical records were obtained from the 
identified private physicians and VA medical facilities.  The 
veteran was also afforded VA examinations in 1998 and 2000.  
She has not identified any outstanding records.  

Since the veteran has already been informed of the evidence 
needed to substantiate her claims and of the notification 
requirements, there is no further action which need be 
undertaken to comply with the provisions of the VCAA, and the 
veteran and her representative have pointed to no actions 
they believe need be taken.  Therefore, there is no prejudice 
to the veteran in the Board proceeding to adjudicate the 
merits of the claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Evidence

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue, except as outlined 
below.  

In a January 1987 rating decision, the veteran was awarded 
service connection for: right CTS, evaluated as 20 percent 
disabling; ichthyosis, evaluated as 10 percent disabling; and 
left CTS and recurrent left ankle sprain, each evaluated as 
noncompensably disabling.  

The veteran's claim for an increased rating for her service-
connected disabilities was received December 13, 1993.  As 
such, the rating period for consideration on this appeal is 
from December 13, 1992, one year prior to the date of receipt 
of the increased rating claim, through the present.  See 
38 C.F.R. § 3.400(o)(2).

On VA skin examination in February 1994, the veteran reported 
that her skin was dry and irritated all over with her hands 
and feet the most problematic, being red, itching, burning, 
stinging and developing fissuring particularly in the winter.  
She also noticed scaling on her scalp.  She had used a number 
of moisturizers and steroid creams for her skin including 
Lac-Hydrin-12 that she apparently used on a very limited 
basis.  Physical examination noted that her skin was 
psoriatic, erythematous and displayed some superficial 
fissures.  The skin on her legs had a very characteristic 
"dry lakebed appearance".  The diagnosis was severe 
psoriasis with eczema craquele.  

On VA joints examination in February 1994, the veteran 
reported recurrent episodes of pain as well as numbness and 
tingling in both hands.  She was frequently awakened at night 
with these symptoms.  She was noted to be right-handed.  She 
also reported episodes of pain and giving way in her left 
ankle.  Physical examination showed that she walked with an 
unremarkable gait pattern.  Examination of the hands revealed 
a well-healed surgical scar on the volar aspect of the left 
wrist and palm.  She made a good fist in both hands and could 
oppose the thumb to the remaining fingertips satisfactorily.  
Tinel's sign was positive bilaterally, greater on the right.  
Grip strength was slightly decreased on the left.  The left 
foot was warm on evaluation.  Range of motion of the ankle 
was 5 degrees dorsiflexion and 40 degrees plantar flexion.  
There was tenderness to palpation over the anterior 
talofibular ligament.  She performed a satisfactory heel and 
toe walk.  She had a 2+ dorsalis pedis pulse in the left 
foot.  X-rays of the left ankle were normal with no evidence 
of fracture.  The diagnoses were bilateral CTS, right more 
symptomatic, and recurrent sprains of the left ankle.  

In June 1994, the RO increased the evaluation for the 
service-connected left ankle disability to 10 percent.  The 
RO also changed the veteran's diagnosis of ichthyosis to 
psoriasis with eczema craquele.  

VA outpatient treatment records dated from 1994 to 1997 show 
treatment for probable recurrent bilateral CTS and suspected 
left tarsal tunnel syndrome.  A statement in April 1994 
suggested that the veteran change jobs from keyboarding as 
this aggravated her CTS.  In August 1994, she underwent 
electromyography (EMG) and nerve conduction velocity (NCV) 
study with impression of abnormal study.  Right median motor 
and sensory distal latencies were delayed across the wrist; 
left median sensory distal latencies were delayed across the 
wrist.  In May 1997, the veteran had surgery for right carpal 
tunnel release.  An undated progress note indicated that on 
follow-up after the surgery the veteran continued to complain 
of numbness in the middle finger with radiating pain up to 
the shoulder.  There was no evidence of impingement and mild 
grip weakness.  

In February 1998, the veteran testified that both wrists were 
constantly numb and produced shooting pain to the back of her 
neck.  She reported that she worked as a project engineer 
which required a lot of typing and that she often had to stop 
and shake her hands.  Steroid shots would ease the pain for a 
month or so, but it would return.  She wore wrist braces 
provided by VA for sleeping.  Regarding her skin condition, 
the veteran indicated that the skin on her legs looked like 
fish scales and was constantly open and bleeding.  Her 
symptoms were present year round, but were worse in the 
winter.  She indicated that the itching and scaling was worse 
in her hands and legs.  She stated that her feet bleed a lot 
necessitating that she wear certain types of shoes which 
affected her walking.  She indicated that normal handshaking 
was embarrassing and that she was restricted in activities 
where she had to use her hands.  Regarding her left ankle, 
the veteran stated that her symptoms included numbness in her 
ankle and toes and shooting pains.  She indicated that she 
sometimes lost her balance and was unable to wear heels or 
drive a stick shift.  See February 1998 hearing transcript.  

A private neurological outpatient note from Dr. P. P. 
reflects that the veteran was seen in August 1998 with 
complaint of numbness, particularly involving digits two 
through four of the right hand.  She denied any actual loss 
of sensation.  She had a sense that she may be generally 
weak, but was not aware of any focal weakness.  On 
neurological evaluation, sensory testing demonstrated 
decreased perception of light touch, pinprick, and thermal 
sensation in the feet, distal legs, and hands, with distal 
shading.  It was concluded that neurological findings were 
consistent with mild sensory polyneuropathy, with a history 
of superimposed bilateral CTS.  

In a report of evaluation in September 1998, Dr. R. N. noted 
that the veteran had several attacks of generalized itching, 
particularly over the abdomen, back, hips, and legs.  She 
took Atarax for control.  Examination revealed no redness 
over the face or scalp.  There was dry scaling skin over the 
extensor aspect of both arms and forearms.  There was 
cracking, fissuring and thickening of the skin involving the 
palms of both hands.  Several of the cracks were over the 
tips of the first and second fingers of both hands.  There 
was "fish scale" dryness and scaling over the thighs and 
lower legs.  There was hyperkeratosis with thickening of the 
skin and cracking over the heels of both feet.  There was no 
definite limitation of motion of her hands, feet, or arms.  
There was no definite scarring noted.  Dr. N. believed that 
the veteran's present skin condition could be adequately 
controlled with proper treatment.  

On VA neurological examination in September 1998, the veteran 
complained of bilateral hand numbness.  She reported left 
hand tingling and paresthesias involving the second, third, 
and forth digits of the left hand.  Paresthesia was increased 
by cold, heat and while working on the computer.  She noted 
painful wrists bilaterally.  Her discomfort often awakened 
her at night.  She wore a neutral wrist splint for both 
hands.  She noted some weakness in both hands such as when 
holding a paper.  She also reported some weakness in her left 
ankle noting that she had fallen on occasion.  Examination 
revealed a marked Tinel's sign in the bilateral wrists.  
Sensory examination was intact to light touch, pin prick and 
joint position sense.  Tenderness was noted over the left 
tarsal-tunnel.  Gait was normal.  She was able to toe-heel 
and tandem walk.  The pertinent diagnosis was peripheral 
neuropathy presenting as bilateral CTS and left tarsal-tunnel 
syndrome.  

EMG and NCV studies of September 1998 were interpreted as 
showing CTS on the right.  

On VA joints examination in October 1998, the veteran 
complained of constant pain and numbness in her left ankle.  
She indicated that walking made it worse, but rest helped.  
Physical examination revealed positive Tinel's sign at both 
wrists and the dorsal surface of the hands.  There was no 
evidence of any muscle atrophy or fasciculation in her hands.  
Active range of motion of the lower extremities was within 
normal limits in all joints.  Sensation was intact to pin 
prick and light touch over the lower extremity dermatomes.  
Muscle strength was 5/5 in all joints of the lower 
extremities.  Deep tendon reflexes were present and equal.  
Tinel's sign was positive at the lateral malleolus of the 
left ankle.  There was no other focal neuromuscular deficit.  
The diagnoses were left ankle pain, bilateral CTS and left 
tarsal-tunnel syndrome.  

In a November 1999 statement, Dr. P. R. opined, after 
reviewing the veteran's claims folder, that the veteran had 
moderately severe bilateral CTS.  

An addendum to the October 1998 VA examination report dated 
in February 2000 indicated that tests for systematic lupus 
erythematosus (SLE) were normal.  

In a March 2000 statement, Dr. S. V. indicated that the 
veteran did not have SLE or fibromyalgia.  A handwritten note 
dated the same day indicated that results of an 
electromyograph showed no evidence of CTS.  

VA dermatological examination on May 11, 2000, showed that 
the veteran developed painful cracks in her fingertips.  She 
also had cracks and fissuring of both feet.  Examination 
showed dry scaling and cracking over the arms, legs, thighs 
and back.  There was no evidence of rash on the face.  The 
diagnosis was ichthyosis.  The examiner stated that there was 
no clinical evidence skin wise of SLE.  The examiner further 
stated that the dry scaling skin over her extremities and 
back was not related to any type of systemic process.  
Photographs of the veteran's skin condition were provided.  

VA neurological examination in May 2000 showed mild right CTS 
and no evidence of a left CTS.  

In October 2000, the evaluation for the veteran's psoriasis 
with eczema craquele was increased to 30 percent from May 11, 
2000.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31, 35 (1999) (All relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

I.  Psoriasis with Eczema Craquele

The veteran's psoriasis with eczema craquele has been rated 
as analogous to eczema under Diagnostic Code 7806.  See 38 
C.F.R. §§ 4.20, 4.27.  Under this code, a 10 percent 
evaluation is assigned where there is exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is warranted if there is 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation is warranted if there 
is ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or where there is 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

A.  Evaluation in excess of 10 percent prior to May 11, 2000

Upon review of the evidence of record prior to May 11, 2000, 
the Board finds that it supports a 30 percent rating for 
psoriasis with eczema craquele.  The February 1994 VA 
examination showed that the veteran's skin was psoriatic, 
erythematous and displayed some superficial fissures.  The 
diagnosis was severe psoriasis with eczema craquele.  A 
private evaluation in September 1998 noted that she had 
several attacks of generalized itching.  Examination revealed 
dry scaling skin over both arms, cracking, fissuring and 
thickening skin on the palms of both hands, and "fish 
scale" dryness and scaling over the thighs and lower legs.  
There was also hyperkeratosis with thickening of the skin and 
cracking over the heels of both feet.  Given the above, the 
Board concludes that the requirements for a 30 percent rating 
have been met.  38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806.

The Board notes, however, that there is no evidence that the 
skin condition was productive of ulceration, extensive 
exfoliation, or crusting.  There was also no evidence of 
systemic or nervous manifestations.  While the veteran 
testified in February 1998 that the skin on her legs was 
"constantly open and bleeding" this was not confirmed by 
objective evaluation in September 1998.  Although cracking of 
the skin was noted in her hands and heels, there was no 
indication that the condition was productive of the extensive 
exfoliation or ulceration contemplated in the 50 percent 
rating.  The Board further notes that no definite scarring 
was found and that the examiner concluded that the skin 
condition could be adequately controlled with proper 
medication.  Even assuming for the sake of argument that the 
evidence did reflect ulceration, extensive exfoliation or 
crusting of the skin, there is no evidence showing that the 
skin condition produces any systemic or nervous 
manifestations, or was exceptionally repugnant.  The October 
1998 VA examination noted that tests for SLE were normal.  As 
such, the symptoms of the veteran's psoriasis with eczema 
craquele satisfy the criteria for a 30 percent disability 
rating, but no greater.  The benefit of the doubt has been 
decided in the veteran's favor. 38 U.S.C.A. § 5107 (West 
Supp. 2001).

B.  Evaluation in excess of 30 percent from May 11, 2000

Based upon a review of the VA examination conducted in May 
2000, the Board finds that the veteran's psoriasis with 
eczema craquele more nearly approximates the criteria for the 
current 30 percent rating.  The examination revealed dry 
scaling and cracking skin over the arms, legs, thighs and 
back; however, there was no evidence of ulceration, extensive 
exfoliation or crusting.  In addition, there was no showing 
that the skin condition produced systemic or nervous 
manifestations, or was exceptionally repugnant.  The May 2000 
VA examiner stated that the skin condition was not related to 
any systemic manifestations.  Thus, an increase in the 30 
percent rating for psoriasis with eczema craquele from May 
11, 2000, is not warranted.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7806.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find the evidence is approximately balanced such 
as to warrant its application.  38 U.S.C.A. § 5107 (West 
Supp. 2001).

II.  Bilateral CTS

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as "mild" and "moderately severe" by VA examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's right and left CTS have been evaluated pursuant 
to Diagnostic Codes 8510 and 8511, respectively.  The 
evidence indicates that the veteran is right hand dominant; 
therefore, her CTS of the right upper extremity will be 
evaluated under the "major" ratings listed under the 
Schedule, as appropriate.  38 C.F.R. § 4.69.  Under the 
criteria of Diagnostic Codes 8510 and 8511, mild incomplete 
paralysis of the upper or middle radicular groups warrants a 
20 percent rating if effecting the minor or major upper 
extremity.  Moderate incomplete paralysis warrants a 30 
percent rating if effecting the minor upper extremity and 40 
percent if effecting the major upper extremity.  Severe 
incomplete paralysis warrants a 40 percent rating if 
effecting the minor upper extremity and 50 percent if 
effecting the major upper extremity.  Sixty (60) percent is 
warranted for complete paralysis of the minor upper extremity 
and 70 percent for complete paralysis of the major upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic Codes 8510, 8511.

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type of picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment in motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  (See nerve involved 
for diagnostic code number and rating.)  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  (See nerve 
involved for diagnostic code number and rating.)  38 C.F.R. § 
4.124.

Based on a review of the evidence, including the veteran's 
testimony, and resolving all doubt in her favor, the Board 
finds that increased ratings for right and left CTS are 
warranted.  The evidence reflects that the veteran 
experiences pain and numbness in her hands and decreased grip 
strength on the left was shown on VA examination in February 
1994.  Decreased sensory perception in the hands was noted on 
evaluation in August 1998.  When examined by VA in September 
1998 it was noted that the veteran wore bilateral wrist 
braces.  Clinical evaluation revealed marked Tinel's signs in 
both wrists.  In addition, the characterization of the 
condition by Dr. P. R. in the November 1999 statement as 
moderately severe is accorded probative value in the Board's 
consideration of a higher evaluation.  Therefore, after 
finding that the veteran's bilateral CTS disability picture 
approximates that for moderate incomplete paralysis, a 40 
percent evaluation is warranted for the right hand (major) 
and a 30 percent evaluation is warranted for the left hand 
(minor).  

The evidence does not reflect a disability picture suggestion 
of severe incomplete paralysis.  While the November 1999 
report characterized the disability as moderately severe, 
there have been few findings demonstrating more than sensory 
involvement.  Wholly sensory involvement is ratable as 
moderate incomplete paralysis at most.  Moreover, the March 
2000 report of Dr. V indicating no electromyographic evidence 
of CTS and the May 2000 VA neurological examination noting 
only mild right CTS and no evidence of left CTS, plainly 
demonstrate that a severe level of disability is not present.   


III.  Recurrent Left Ankle Sprain

The veteran's recurrent left ankle sprain is currently 
evaluated as 10 percent disabling under diagnostic code 5271.  
Under this code, a 10 percent rating is assigned for moderate 
limitation of motion of the ankle.  When there is marked 
limitation of motion in an ankle, a 20 percent evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of motion in an ankle is considered to be 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 
4.71, Plate II.

Upon review of the evidence, the Board finds that a higher 
rating for the left ankle disability is not warranted.  
Although range of motion of the left ankle was slightly 
reduced on VA examination in February 1994, the most recent 
examination in October 1998 showed that range of motion of 
the lower extremities was within normal limits.  Since there 
is no limitation of motion in the veteran's left ankle a 
rating in excess of 10 percent under Diagnostic Code 5271 is 
not warranted.  

The only other evaluation provided for an ankle disability is 
for ankylosis of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5270.  As the veteran's left ankle is not ankylosed, 
there is no factual basis warranting an evaluation under that 
code. 

Consideration has been given to 38 C.F.R. § 4.40 and 4.45, 
recognizing that functional loss of a joint may result from 
pain on motion or use, when supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence in 
this case, however, does not reflect any functional loss due 
to the left ankle disability.  Although the veteran has 
complained of pain, no tenderness or swelling has been 
documented.  X-rays of the left ankle taken in February 1994 
were normal.  The October 1998 examination noted that muscle 
strength was 5/5 in all joints of the lower extremities and 
that deep tendon reflexes were present and equal.  Sensation 
was intact in the lower extremity dermatomes.  There were no 
neuromuscular deficits.  As noted above, current evidence 
shows no limitation of motion in the ankle.  As such, there 
is no showing of arthritis, painful motion, or other 
pathology sufficient to warrant an increased rating.  

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for an increased rating, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107. 


ORDER

Entitlement to a 30 percent rating, prior to May 11, 2000, 
for psoriasis with eczema craquele is granted, subject to the 
applicable laws and regulations concerning the payment of 
monetary benefits.  

Entitlement to a rating in excess of 30 percent, from May 11, 
2000, for psoriasis with eczema craquele is denied.  

Entitlement to a 40 percent rating for right CTS is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  

Entitlement to a rating in excess of 10 percent for recurrent 
left ankle sprain is denied.  

Entitlement to a 30 percent rating for left CTS is granted, 
subject to the applicable laws and regulations concerning the 
payment of monetary benefits.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

